Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application 20190237533 A1, hereinafter “Kim”) in view of Zhu et al. (U.S. Patent Application 20180067584 A1, hereinafter “Zhu”).


Regarding Claim 20, Zhu teaches a touch sensing unit (par 0005) comprising: 
a plurality of touch electrodes arranged in an active area (Fig 2A touch electrode 210 par 0025 touch electrodes can be located exclusively in the visible (or active) areas; par 0036 Fig 3A touch electrodes 310 in visible area 304); 
a plurality of touch routing lines arranged in a non-active area different from the active area (Fig 3A touch routing lines 314 in border area 302 par 0036), and electrically connected to the touch electrodes (Fig 3A par 0035 touch electrodes connect to the routing traces); and 
at least one touch dummy electrode positioned between the active area and the touch routing lines in the non-active area (par 0044 Fig 4A dummy touch electrodes 418 can be located in the border area 402; Fig 3A shows some dummy touch electrodes, at least a portion of which is in the border area 302, between the visible/active area 304 and touch routing lines) so as to be insulated from the touch electrodes and the touch routing lines (par 0045 dummy sections 418 electrically isolated from touch electrodes 410), 
wherein a 
However, Zhu appears not to expressly teach wherein a constant voltage is applied to the at least one touch dummy electrode.
Huang teaches a dummy touch electrode at least partially within the non-active area, wherein a constant voltage is applied to the at least one touch dummy electrode (par 0052 dummy sections are directly coupled to the ground).
Zhu and Huang are analogous art as they each pertain to touch display arrangements with dummy touch electrodes. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Zhu with the inclusion of the constant voltage application of Huang. The motivation would have been in order to provide an ESD discharge path in the border region (Huang par 0045).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1:
While closest prior art Kim (20190237533 A1), Zhu (20180067584 A1), and Seo (20150084912 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "at least one touch dummy electrode arranged between the touch electrodes and the touch routing lines so as to be insulated from the touch electrodes and the touch routing lines, wherein a portion of the at least one touch dummy electrode is arranged in an area overlapping the signal lines, and a constant voltage is applied to the portion of the at least one touch dummy electrode" in combination with all other limitations of the claim.

Claim 14:
While closest prior art Kim (20190237533 A1), Zhu (20180067584 A1), and Seo (20150084912 A1) teach portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "wherein the touch sensing unit further comprises at least one touch dummy electrode arranged between the touch electrodes and the touch routing lines so as to be insulated from the touch electrodes and the touch routing lines, and wherein a portion of the at least one touch dummy electrode is arranged in an area overlapping the signal lines, and a constant voltage is applied to the portion of the at least one touch dummy electrode" in combination with all other limitations of the claim.

	Claims 2-13 and 15-19 are allowable based on the allowability of their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624